Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20200247407) in view of Kageyama et al. (US 20100138115) and Kumano et al. (US 20190135341).
In regards to claim 1, Huang teaches a travel control apparatus comprising: (Fig 1.)
a recognition unit configured to recognize, based on an image captured by a camera provided in a moving body, a lane on which the moving body is traveling; ([0015] camera 20 is controlled by camera control module 22 which feeds images to lane trace control module 30 and identifies road information where [0014] road information includes lane information and recognition.)
a control unit configured to perform, based on a recognition result of the recognition unit and map information of a periphery of the moving body, travel control of the moving body; ([0018] lane trace control module 30 compares road information from the camera 20 with map data from map module 42 and then [0021] the lane trace control module 30 generates target wheel angle for steering the vehicle.)
Huang also teaches comparing information from the camera and the map and determining the differences between the road information in the images in both of them. More particularly, a confidence level of the camera is determined based on a magnitude of any differences between the camera and map road information ([0018]) and when the confidence is high in the camera information, control may be performed entirely based on the road information from the camera ([0021]). Additionally, when the confidence in the map data is low, the control weight for using camera data is increased and the control weight for using map data is decreased ([0020]). 
Huang does not teach: 
a first determination unit configured to determine whether a first state, in which a first angular difference, between a lane recognized by the recognition unit and a lane based on the map information, in a first range which is ahead of the moving body is continuously not less than a first threshold, is set; and 
a second determination unit configured to determine whether a second state, in which a second angular difference, between a lane recognized by the recognition unit and a lane based on the map information, in a second range which is ahead of the moving body and is closer to the side of the moving body than the first range is not less than a second threshold, is set, 
wherein in at least one of a case in which the first determination unit determines that the first state is set and a case in which the second determination unit has determined that the second state is set, the control unit performs travel control prioritizing the recognition result of the recognition unit over the map information.
	However, Kageyama teaches determining near and far regions of lane lines for both a left and right lane, resulting in a far right region UR, far left region UL, near right region DR, and near left region DL (Fig 3, [0064]). This segments the area into a near and far area where the near area corresponds to the second range and the far area corresponds to the first range. 
Further, Kumano teaches determining a line pair candidate with an edge up and edge down indication representing a lane line ([0040]) and determining the direction DR, DL of the right and left lane markings in either the tangential direction of the setting line candidate or by shifting a traveling distance during a traveling period of the own vehicle ([0046]). The difference in direction of the line candidate extracted from the up and down edges with the direction DR or DL is checked against a threshold for similarity ([0049]). This provides a direction of lane line by observation incorporating motion compared with another lane line determination.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the steering control apparatus of Huang, by incorporating the teachings of Kageyama and Kumano, such that the road information includes segmentations of near and far regions, which in turn define near and far left and right lanes as in Kageyama, and then the magnitude of the difference, as suggested in Huang, of camera defined road information and map defined road information is determined using angles checked against a threshold for similarity over time, as discussed in Kumano, applied to each lane portion range. Then, when above the angular difference similarity threshold, and the reliability of the camera is high, the vehicle is controlled based only on the camera data or the control weights are adjusted such that the camera information is prioritized over the map information. 
The motivation to determine a near and far region and corresponding lane portions of the left and right lanes is that, as acknowledged by Kageyama, this allows for better lane identification ([0024]) which one of ordinary skill would have recognized improves the ability to control the vehicle through furnishing a better understanding of the lane. The motivation to compare two difference depictions of lanes over time is that, as acknowledged by Kumano, provides for reducing processing load while improving lane keeping ([0007]). 

In regards to claim 2, Huang, as modified by Kageyama and Kumano. Huang also teaches road information includes the locations of lane markers which are determined from the camera images and the map data ([0014], [0017]). Under the situation in which only one lane marker is visible, then only one lane marker is set as a target. 
Kageyama teaches recognizing the position information of lane markers in each region of the image; near right, near left, far right, and far left, and lane marker number information counting the number of lane markers recognized in each region ([0070]). Kageyama teaches the area is divided into four regions, a near right, far right, near left, and far left, and the regions are scanned for lane lines ([0066]). This sets one of the lane lines as the target as each region is individually scanned and the target lane marker changes based on the pixel location and corresponding region. Thus, while an individual region is scanned, for example the near left, a left lane line is the target. Likewise, while the far left region is scanned, the left lane line is also the target. These are then potentially maintained as either the only target depending on lane marker number when fed into further processing
Further, Kumano teaches performing operations to determine the left and right lane lines one by one ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the steering control apparatus of Huang, as already modified by Kageyama and Kumano, by further incorporating the teachings of Kageyama and Kumano, such that either the left lane line or the right lane line is set as a target while performing scanning within an individual portion of the image for further processing. 
The motivations to do so are the same as acknowledged by Kageyama and Kumano in regards to claim 1 above.  

In regards to claim 3, Huang, as modified by Kageyama and Kumano, teaches the apparatus according to claim 1.
Huang also teaches road information includes the locations of lane markers which are determined from the camera images and the map data ([0014], [0017]). Under the situation in which only one lane marker is visible, then only one lane marker is set as a target. This situation can be extended to when in a near region, only one lane marker is visible, and in a far region both are visible. 
Kageyama teaches recognizing the position information of lane markers in each region of the image; near right, near left, far right, and far left, and lane marker number information counting the number of lane markers recognized in each region ([0070]). Kageyama teaches the area is divided into four regions, a near right, far right, near left, and far left, and the regions are scanned for lane lines ([0066]). This sets one of the lane lines as the target as each region is individually scanned and the target lane marker changes based on the pixel location and corresponding region. Thus, while an individual region is scanned, for example the near left, a left lane line is the target. Likewise, while the far left region is scanned, the left lane line is also the target. These are then potentially maintained as either the only target or multiple are set as a target depending on lane marker number when fed into further processing
Further, Kumano also teaches performing operations to determine the left and right lane lines one by one ([0048]).
It would have been obvious to one of ordinary skill in the art before the filing date of the application to modify the steering control apparatus of Huang, as already modified by Kageyama and Kumano, by further incorporating the teachings of Kageyama and Kumano, such that lane markers are searched for one by one in individual regions and when both a left and right lane marker is found in the far regions and only one of a left or right lane marker is found in the near regions, both lane markers are set as targets for the far regions and only the one lane marker is set as a target for the near region. 
The motivations to do so are the same as acknowledged by Kageyama and Kumano in regards to claim 1 above. 

In regards to claim 4, Huang, as modified by Kageyama and Kumano, teaches the apparatus according to claim 2, wherein the left and right components forming the lane are division lines or road boundaries. ([0014] lane marker location is included in road information, where lane markers are either division lines dividing lines or road boundaries by definition.)

In regards to claim 5, Kumano teaches determining an angular difference between directions DR, DL of lane markings and line candidates where the directions may be defined in part by shifting by a traveling distance during a traveling period of the own vehicle and checking this against a threshold ([0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the steering control apparatus of Huang, as already modified by Kageyama and Kumano, by further incorporating the teachings of Kumano, such when determining the first state, that the angular difference is assessed in part by using a known travel distance over a known travel time. 
The motivation to do so is the same as acknowledged by Kumano in regards to claim 1 above. 

In regards to claim 6, Kageyama teaches determining near and far regions of lane lines for both a left and right lane, resulting in a far right region UR, far left region UL, near right region DR, and near left region DL (Fig 3, [0064]). This segments the area into a near and far area where the near area corresponds to the second range and the far area corresponds to the first range. 
Further, Kumano teaches determining a line pair candidate with an edge up and edge down indication representing a lane line ([0040]) and determining the direction DR, DL of the right and left lane markings in either the tangential direction of the setting line candidate or by shifting a traveling distance during a traveling period of the own vehicle ([0046]). The difference in direction of the line candidate extracted from the up and down edges with the direction DR or DL is checked against a threshold for similarity ([0049]). This provides a direction of lane line by observation incorporating motion compared with another lane line determination. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the steering control apparatus of Huang, as already modified by Kageyama and Kumano, by further incorporating the teachings of Kageyama and Kumano, such that the angle difference assessment is performed for each lane portion, near left, near right, far left, and far right, and a threshold is applied to each, which results in the included cases of the thresholds for all areas being the same or being different, which thereby includes the case in which the nearer regions have a larger threshold than the farther regions. As such, it is an obvious particular case of the combination of Huang, Kageyama, and Kumano that the near angle threshold is greater than the far angle threshold.
The motivations to do so are the same as acknowledged by Kageyama and Kumano in regards to claim 1 above. 

In regards to claim 7, Huang, as modified by Kageyama and Kumano, teaches a vehicle comprising a travel control apparatus defined in claim 1. ([0012] system installed in vehicle 12.)

In regards to claim 8, Huang teaches a travel control method comprising: (Fig 2.)
recognizing, based on an image captured by a camera provided in a moving body, a lane on which the moving body is traveling; ([0025] in step 120, lane trace control module obtains road information from lane recognition camera, where [0014] road information includes lane information and recognition.)
performing, based on a recognition result obtained in the recognizing and map information of a periphery of the moving body, travel control of the moving body; ([0028] in step 160 a target wheel angle is obtained based on compared road information from the camera with map data from map module and in step 170 the wheel angle is output.)
Huang also teaches comparing information from the camera and the map and determining the differences between the road information in the images in both of them. More particularly, a confidence level of the camera is determined based on a magnitude of any differences between the camera and map road information ([0018]) and when the confidence is high in the camera information, control may be performed entirely based on the road information from the camera ([0021]). Additionally, when the confidence in the map data is low, the control weight for using camera data is increased and the control weight for using map data is decreased ([0020]). 
Huang does not teach:
performing a first determination as to whether a first state, in which a first angular difference, between a lane recognized in the recognizing and a lane based on the map information, in a first range which is ahead of the moving body is continuously not less than a first threshold, is set; and 
performing a second determination as to whether a second state, in which a second angular difference, between a lane recognized in the recognizing and a lane based on the map information, in a second range which is ahead of the moving body and is closer to the side of the moving body than the first range is not less than a second threshold, is set, 
wherein in the performing the travel control, in at least one of a case in which a state in which the first state is set is determined in the performing the first determination and a case in which a state in which the second state is set is determined in the performing the second determination, travel control prioritizing the recognition result over the map information is performed.
However, Kageyama teaches determining near and far regions of lane lines for both a left and right lane, resulting in a far right region UR, far left region UL, near right region DR, and near left region DL (Fig 3, [0064]). This segments the area into a near and far area where the near area corresponds to the second range and the far area corresponds to the first range. 
Further, Kumano teaches determining a line pair candidate with an edge up and edge down indication representing a lane line ([0040]) and determining the direction DR, DL of the right and left lane markings in either the tangential direction of the setting line candidate or by shifting a traveling distance during a traveling period of the own vehicle ([0046]). The difference in direction of the line candidate extracted from the up and down edges with the direction DR or DL is checked against a threshold for similarity ([0049]). This provides a direction of lane line by observation incorporating motion compared with another lane line determination.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the steering control method of Huang, by incorporating the teachings of Kageyama and Kumano, such that the road information includes segmentations of near and far regions, which in turn define near and far left and right lanes as in Kageyama, and then the magnitude of the difference, as suggested in Huang, of camera defined road information and map defined road information is determined using angles checked against a threshold for similarity over time, as discussed in Kumano, applied to each lane portion range. Then, when above the angular difference similarity threshold, and the reliability of the camera is high, the vehicle is controlled based only on the camera data or the control weights are adjusted such that the camera information is prioritized over the map information. 
The motivations to do so are the same as acknowledged by Kageyama and Kumano in regards to claim 1 above. 

In regards to claim 9, Huang teaches a non-transitory computer-readable storage medium storing a program for causing a computer to function as each unit of ([0012], [0013] system programs are stored on memory operated by processor.)
a recognition unit configured to recognize, based on an image captured by a camera provided in a moving body, a lane on which the moving body is traveling; ([0015] camera 20 is controlled by camera control module 22 which feeds images to lane trace control module 30 and identifies road information where [0014] road information includes lane information and recognition.)
a control unit configured to perform, based on a recognition result of the recognition unit and map information of a periphery of the moving body, travel control of the moving body; ([0018] lane trace control module 30 compares road information from the camera 20 with map data from map module 42 and then [0021] the lane trace control module 30 generates target wheel angle for steering the vehicle.)
Huang also teaches comparing information from the camera and the map and determining the differences between the road information in the images in both of them. More particularly, a confidence level of the camera is determined based on a magnitude of any differences between the camera and map road information ([0018]) and when the confidence is high in the camera information, control may be performed entirely based on the road information from the camera ([0021]). Additionally, when the confidence in the map data is low, the control weight for using camera data is increased and the control weight for using map data is decreased ([0020]). 
Huang does not teach:
a first determination unit configured to determine whether a first state, in which a first angular difference, between a lane recognized by the recognition unit and a lane based on the map information, in a first range which is ahead of the moving body is continuously not less than a first threshold, is set; and 
a second determination unit configured to determine whether a second state, in which a second angular difference, between a lane recognized by the recognition unit and a lane based on the map information, in a second range which is ahead of the moving body and is closer to the side of the moving body than the first range is not less than a second threshold, is set, 
wherein in at least one of a case in which the first determination unit determines that the first state is set and a case in which the second determination unit has determined that the second state is set, the control unit performs travel control prioritizing the recognition result of the recognition unit over the map information.
However, Kageyama teaches determining near and far regions of lane lines for both a left and right lane, resulting in a far right region UR, far left region UL, near right region DR, and near left region DL (Fig 3, [0064]). This segments the area into a near and far area where the near area corresponds to the second range and the far area corresponds to the first range. 
Further, Kumano teaches determining a line pair candidate with an edge up and edge down indication representing a lane line ([0040]) and determining the direction DR, DL of the right and left lane markings in either the tangential direction of the setting line candidate or by shifting a traveling distance during a traveling period of the own vehicle ([0046]). The difference in direction of the line candidate extracted from the up and down edges with the direction DR or DL is checked against a threshold for similarity ([0049]). This provides a direction of lane line by observation incorporating motion compared with another lane line determination.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the steering control instruction of Huang, by incorporating the teachings of Kageyama and Kumano, such that the road information includes segmentations of near and far regions, which in turn define near and far left and right lanes as in Kageyama, and then the magnitude of the difference, as suggested in Huang, of camera defined road information and map defined road information is determined using angles checked against a threshold for similarity over time, as discussed in Kumano, applied to each lane portion range. Then, when above the angular difference similarity threshold, and the reliability of the camera is high, the vehicle is controlled based only on the camera data or the control weights are adjusted such that the camera information is prioritized over the map information. 
The motivations to do so are the same as acknowledged by Kageyama and Kumano in regards to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 9483700) teaches determining expected lane line positions ahead of a vehicle based on a lane level map and the position of the vehicle. 
Kwon (US 20190279004) teaches predicting the positions of lane lines using training images and ground truth data. 
Fuchigami et al. (US 20180189590) teaches determining a region far from a vehicle and a region near to a vehicle on a road.
Chatham (US 9123152) teaches assessing validity of map information against information recorded by a sensor representing a road and lane on the road. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661